By their appeal Thomas B. McMartin and Stanley Rich seek to have reviewed the record of the superior court of Cook county in a combined special assessment and condemnation proceeding under the Local Improvement act by which the village of Winnetka sought to open and extend *Page 135 
Lincoln avenue for a distance of two blocks from Elm street to Cherry street, in the central business district of the village, by condemning the necessary lands and buildings and improving the same, when so opened, with a re-enforced concrete pavement. After a public hearing before the board of local improvements in February, 1929, an ordinance for the proposed improvement was reported to the city council, approved by it, and in August, 1931, three commissioners were appointed in accordance with the provisions of the statute. These commissioners made a report and filed an assessment roll which showed an assessment against appellant Rich's property of $196.04, divided into twenty installments, and an assessment against appellant McMartin's property in the sum of $370 and divided into twenty installments.
While the abstract of record shows that legal objections were filed by several different attorneys representing different owners, that a hearing was had on some of these objections, that some of them were overruled by the court, that the property owners represented by one set of attorneys waived further controversy as to the remaining questions upon the record, and that said owners jointly and severally, or any one or more of them, prayed "an appeal to the Supreme Court of the order overruling all the legal objections, which appeal was allowed," it does not appear from the abstract what, if any, objections were filed as to the assessments on either appellant's land or that the order overruling the objections applied to the property of either of them. Neither does it appear that they, or either of them, waived further controversy, that the assessment against the property of either of them was confirmed or the land of either of them was ordered condemned, or that they, or either of them, prayed and were allowed an appeal. The abstract of record must be so made up as to fully present for decision every error and exception relied upon and shall so present the case that the errors relied upon for reversal shall clearly appear upon the face of the abstract, as it is *Page 136 
not the duty of the Supreme Court to search the record for reversible error. (Raymond Drainage District v. City Nat. Bank,344 Ill. 186; Reavely v. Harris, 239 id. 526.) In Johnson v.Bantock, 38. Ill. 111, it is said: "Whilst it is not necessary to abstract such portions of the record as involve no question, still the portion on which error is assigned should be fairly and intelligibly presented by the abstract so that the court may see to what the objection is taken."
It is apparent that the abstract does not show that the appellants, or either of them, at the time of taking the appeal had a present right of appeal, and it is therefore dismissed.
Appeal dismissed.